NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOUGLAS GONZALO FERMAN,                         No.    16-70996

                Petitioner,                     Agency No. A095-011-945

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Douglas Gonzalo Ferman, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision deeming his applications for relief

abandoned for failure to complete biometrics. Our jurisdiction is governed by 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the agency’s decision to decline

a further continuance. Cui v. Mukasey, 538 F.3d 1289, 1290 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in declining to grant Ferman a

further continuance to allow him to submit his fingerprints for biometric analysis,

where the IJ informed him orally of the deadline for being fingerprinted and of the

consequences of failure to meet the deadline, but he failed to comply or present

good cause for his failure to comply. See 8 C.F.R. § 1003.47(c) (“Failure to file

necessary documentation and comply with the requirements to provide biometrics

… within the time allowed by the immigration judge’s order, constitutes

abandonment of the application and the immigration judge may enter an

appropriate order dismissing the application unless the applicant demonstrates that

such failure was the result of good cause.”); cf. Cui, 538 F.3d at 1293-95 (requiring

a continuance where the alien had no notice of the requirement).

      We lack jurisdiction to consider Ferman’s contention regarding his prior

attorney’s conduct before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121,

1124 (9th Cir. 2000) (“We . . . require an alien who argues ineffective assistance of

counsel to exhaust his administrative remedies by first presenting the issue to the

BIA.”); Liu v. Waters, 55 F.3d 421, 424 (9th Cir. 2000) (“A petitioner must make a

motion for the BIA to reopen before we will hold that he has exhausted his


                                          2                                    16-70996
[ineffective assistance] claims.”).

      We lack jurisdiction to consider Ferman’s unexhausted contentions

regarding voluntary departure, the IJ’s alleged bias, and his contentions that he was

denied due process. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   16-70996
WATFORD, Circuit Judge, Dissenting:

     I would grant the petition.




                                      4   16-70996